Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 17 August 2021 on Larry Coats.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1 line 11, “inlets” was replaced by --inlet--
In claim 1 line 12, “the cooling” was replaced by --the one of the at least one cooling--
In claim 8 line 7, “creates” was replaced by --to create--
In claim 8 line 10, “from the cooling” was replaced by --from the at least one cooling--
In claim 8 line 11, “the cooling” was replaced by --the at least one cooling--
In claim 10 line 4, “generally” was deleted

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was EP3524823.  EP teaches all the limitation except for a cooling air snorkel configuration as recited.  EP3524823 teaches some cooling air 32 enters motor housing, then exit motor compartment downstream of the fan impeller 8 while some cooling air flow around the motor 4.  It would not have been obvious to add a snorkel to guide cooling air that exists the motor compartment to upstream of the fan because it would have required substantial structural change of the motor compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762